Exhibit 10.1
VOLUME SUBMITTER
DEFINED CONTRIBUTION PLAN
(Profit Sharing/401(k) Plan)
A Fidelity Volume Submitter Plan
Adoption Agreement No. 001
For use With
Fidelity Basic Plan Document No. 14

      Plan Number 01817   01817-1281035373 The CORPORATEplan for RetirementSM  
  Volume Submitter Defined Contribution Plan    

Ó 2008 FMR LLC
All rights reserved.

 



--------------------------------------------------------------------------------



 



Amendment execution page

(Fidelity’s Copy)

     
Plan Name
  Kaydon Corporation Employee Stock Ownership and Thrift Plan (the “Plan”)
 
   
Employer:
  Kaydon Corporation

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)
     The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

      Section Amended   Effective Date
Superseding Provisions Addendum
  06/01/2010

     IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed
on the date given below.

                            Employer: Kaydon Corporation       Employer: Kaydon
Corporation      
 
                              By:   Anthony T. Behrman       By:   Debra K.
Crane                              
 
  Title:   V.P. Human Resources           Title:   V.P. General Counsel &
Secretary      
 
                             
Date:
  9/8/10           Date:   9/8/10          

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

          Accepted by: Fidelity Management Trust Company, as Trustee
    By:       Date: ____________________   
Title: ______________________________________              

      Plan Number 01817   01817-1281035373 The CORPORATEplan for RetirementSM  
  Volume Submitter Defined Contribution Plan    

Ó 2009 FMR LLC
All rights reserved.

-2-



--------------------------------------------------------------------------------



 



Amendment execution page

(Employer’s Copy)

     
Plan Name:
  Kaydon Corporation Employee Stock Ownership and Thrift Plan (the “Plan”)  
Employer:
  Kaydon Corporation

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)
The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

      Section Amended   Effective Date
Superseding Provisions Addendum
  06/01/2010

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date given below.

                           
Employer:
          Employer:      
 
                         
By:
              By:                              
 
  Title:               Title:      
 
                          Date:           Date:      

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.
Accepted by: Fidelity Management Trust Company, as Trustee

                By:       Date: ______________________    Title:               
 

Plan Number 01817   01817-1281035373 The CORPORATEplan for RetirementSM    
Volume Submitter Defined Contribution Plan    

Ó 2009 FMR LLC
All rights reserved.

-3-



--------------------------------------------------------------------------------



 



SUPERSEDING PROVISIONS ADDENDUM
for
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan

(a)   Superseding Provision(s) — The following provisions supersede other
provisions of this Adoption Agreement and/or the Basic Plan Document in the
manner described:

The Employer amends the Plan as set forth below, effective as of June 1, 2010.
The term BPD as used below refers to Fidelity Basic Plan Document No. 14 (a
Fidelity Volume Submitter Plan) and the term “AA” refers to Adoption Agreement
No. 001 for use with the BPD. The term “Plan” refers to the Kaydon Corporation
Employee Stock Ownership and Thrift Plan as amended and restated onto the BPD
and AA effective June 1, 2010. The term “Service Agreement” refers to the
Fidelity Investments Retirement Plan Service Agreement executed by Fidelity and
Kaydon effective June 1, 2010. The terms of the BPD, AA and Service Agreement
are superseded to the extent they are inconsistent with the terms of this
amendment.
     1. The first paragraph of Section 2.01(k) of the BPD (as further amended by
the Addendum for the 415 2007 Final Regulations) is replaced with the following
definition of Compensation, and Section 1.05(a) of the AA and Section 5.02 of
the BPD are superseded to the extent they are inconsistent with this definition:
          (k) “Compensation” means an Eligible Employee’s wages, salaries, and
fees for professional services and other amounts received (whether or not an
amount is paid in cash) for personal services actually rendered in the course of
employment with the Employer (including, but not limited to, commissions paid to
salesmen, compensation for services based on a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan (as
described in Regulations Section 1.62-2(c)) actually paid and includable in
gross income for the Limitation Year in accordance with Regulations
Section 1.415(c)-2(d)(2).
               (1) Inclusions. Compensation includes:
               (A) Elective Contributions. Elective contributions that are
excluded from gross income by Code Sections 125, 132(f)(4), 402(g)(3) or 457;
               (B) Deemed Section 125 Compensation. Elective contributions for
payment of group health coverage that are not available to a Participant in cash
because the Participant is unable to certify to alternative health coverage but
only if the Employer does not request or collect information regarding the
Participant’s alternative health coverage as part of the enrollment process for
the group health plan;
               (C) Compensation Paid after Employment Terminates. The following
amounts provided they are paid by the later of 2 1/2 months after the
Participant’s employment terminates or the end of the Limitation Year that
includes the date of termination:
                    (i) Regular Compensation. Regular compensation for services
performed during the Participant’s regular working hours, or compensation for
services performed outside the Participant’s regular working hours (such as
overtime or shift differential), commissions, bonuses or other similar payments,
provided they would have been made had the Participant continued in employment
with the Employer;
                    (ii) Leave Cashouts. Payments made for unused accrued bona
fide sick, vacation, or other leave that the Participant would have been able to
use if employment had continued.
Plan Number 01817
The CORPORATEplan for RetirementSM
Volume Submitter Defined Contribution Plan
01817-1281035373
© 2009 FMR LLC
All rights reserved.

-4-



--------------------------------------------------------------------------------



 



               (2) Exclusions. Compensation excludes:
                    (A) Medical/Disability Benefits. Amounts described in Code
Sections 104(a)(3), 105(a), or 105(h), but only to the extent the amounts are
includable in the gross income of the Employee;
                    (B) Moving Expenses. Amounts paid or reimbursed by the
Employer for moving expenses incurred by the Employee, but only to the extent
that at the time of payment it is reasonable to believe that the amounts are not
deductible by the Employee under Code Section 217;
                    (C) Nonqualified Stock Options.
                         (i) Year of Grant. The value of a nonqualified stock
option granted to an Employee, but only to the extent that the value of the
option is includable in the gross income of the Employee for the taxable year in
which granted; and
                         (ii) Year of Exercise. Amounts realized from the
exercise of a nonqualified stock option;
                    (D) Qualified Stock Option. Amounts realized from the sale,
exchange, or other disposition of stock acquired under a qualified stock option;
                    (E) Section 83 Property. Amounts includable in the gross
income of the Employee upon making an election under Code Section 83(b) with
respect to property received for services or when restricted stock (or property)
held by the Employee either becomes freely transferable or is no longer subject
to substantial risk of forfeiture;
                    (F) Constructive Receipt. Amounts includable in the gross
income of the Employee under Code Sections 409A or 457(f)(1)(A) or because the
amounts are constructively received by the Employee;
                    (G) Contributions/Distributions. Contributions to a plan of
deferred compensation (including a simplified employee pension plan described in
408(k) or a simple retirement account described in 408(p)) that are not
includable in the Employee’s gross income for the taxable year in which
contributed and any distributions from a plan of deferred compensation (whether
or not qualified); and
                    (H) Other Amounts. Other amounts that received special tax
benefits such as premiums for group-term life insurance (but only to the extent
the premiums are not includable in the gross income of the Employee).
     2. The following is added at the end of Subsection 1.07(b) as a new
Subsection 1.07(c):
          (c) Exceptions to Automatic Enrollment Contribution Provisions. The
Automatic Enrollment Contribution provisions in Subsection 1.07(a)(6) of the AA
and Section 5.03(c) of the BPD are inapplicable to the following groups:
(1) Temporary Employees, (2) Baltimore Collectively Bargained Employees, (3) ITI
Collectively Bargained Employees, (4) Muskegon Collectively Bargained Employees
and (5) Employees of Ace Controls, Inc., Avon Bearings Corporation and Purafil,
Inc. The application of the Automatic Enrollment Contribution provisions to an
Employee shall be determined based on the Employee’s status at the time the
Employee first becomes eligible to participate in the Plan even if the Employee
later transfers employment to another group of Employees.
     3. The following Section 1.12A is added to the Adoption Agreement as a new
Section to authorize another type of discretionary nonelective employer
contribution:
     1.12A Supplemental Employer Contribution
Plan Number 01817
The CORPORATEplan for RetirementSM
Volume Submitter Defined Contribution Plan
01817-1281035373
©2009 FMR LLC
All rights reserved.

-5-



--------------------------------------------------------------------------------



 



          The Employer may, but shall not be required to, make a Supplemental
Employer Contribution for the Contribution Period. The Contribution Period for
this purpose shall be the Plan Year ending on December 31, 2010. For purposes of
this Section 1.12A, an “eligible” Participant means a Participant who is an
Active Participant during the Contribution Period. There are no continuing
eligibility requirements for an “eligible” Participant to receive the
Supplemental Employer Contribution.
          The Employer may determine to contribute different amounts, or make no
contribution, for separate classifications of Participants. For purposes of the
preceding sentence, each “eligible” Participant shall be considered to be a
separate classification. Subject to the following sentence, the discretionary
Supplemental Employer Contribution for a Plan Year shall be allocated to the
account of each “eligible” Participant in the proportion that the Compensation
of each “eligible” Participant bears to the Compensation of all “eligible”
Participants for the Contribution Period. If different contributions are made
for separate classifications of Participants for a Contribution Period, the
discretionary Supplemental Contribution shall be allocated to the account of
each “eligible” Participant who is a part of the classification in the amount
contributed for that classification.
          The Employer shall identify the type and amount of each Supplemental
Employer Contribution for the Contribution Period by written communication to
the Trustee on or before the date final allocations are performed for the
Contribution Period.
          The nondiscrimination requirements described below under
(4) Discretionary Cross Tested Allocated Formula shall apply to the Supplemental
Employer Contribution as described under that provision.
          4. Subsection 1.12(b) as amended by the Additional Provisions Addendum
is replaced in its entirety by the following:
          (4) [x] Discretionary Cross Tested Allocation Formula. The Employer
may decide each Plan Year whether to make a discretionary Nonelective Employer
Contribution. The Employer may determine to contribute different amounts, or
make no contribution, for separate classifications of Participants. For purposes
of the preceding sentence, each “eligible” Participant shall be considered to be
a separate classification. Subject to the following sentence, the discretionary
Nonelective Employer Contribution for a Plan Year shall be allocated to the
account of each “eligible” Participant in the proportion that the Compensation
of each “eligible” Participant bears to the Compensation of all “eligible”
Participants for the Contribution Period. If different contributions are made
for separate classifications of Participants for a Contribution Period, the
discretionary Nonelective Employer Contribution shall be allocated to the
account of each “eligible” Participant who is a part of the classification in
the amount contributed for that classification.
               If the Employer has determined to make different Nonelective or
Supplemental Employer Contributions for separate classifications of “eligible”
Participants and this Plan must meet the nondiscrimination requirements of Code
Section 401(a)(4) on a benefits basis under Regulations
Section 1.401(a)(4)-8(b)(1) for a Plan Year, the allocation rate for that Plan
Year for each “eligible” Participant who receives a Nonelective or Supplemental
Employer Contribution (or the top-heavy minimum Employer Contribution in
accordance with Section 15.03 of the Basic Plan Document) and who is a
Non-Highly Compensated Employee shall be not less than the lesser of (i)
one-third of the allocation rate of the Highly Compensated Employee with the
highest allocation rate for the Plan Year or (ii) 5% of the “eligible”
Participant’s Compensation received for the portion of the Plan Year that the
Employee is a Participant. A Participant’s allocation rate is the percentage
obtained by dividing the “eligible” Participant’s allocation for the Plan Year
derived from employer contributions (other than Deferral Contributions, Matching
Employer Contributions, and Qualified Matching Employer Contributions) and
forfeitures by the Participant’s Compensation for the Plan Year. If necessary,
the Employer shall make an additional contribution to provide this minimum
allocation.
     5. Subsections (a)(11) and (a)(11)(A) of the Interim Legal Compliance Snap
Off Addendum to the AA only apply to the Purafil, Inc. 401(k) Profit Sharing
Plan that is being merged into the Plan effective June 1, 2010 because that rule
was not in the other plans being merged prior to June 1, 2010.
Plan Number 01817
The CORPORATEplan for RetirementSM
Volume Submitter Defined Contribution Plan
01817-1281035373
© 2009 FMR LLC
All rights reserved.

-6-



--------------------------------------------------------------------------------



 



          6. Section 7.01 of the BPD is amended to add the following sentence:
          “Separate sub-accounts shall at all times be maintained for amounts
attributable to Tax Reduction Act Stock Ownership Plan (“TRASOP”) or Payroll
Stock Ownership Plan (“PAYSOP”) contributions (and the earnings thereon).”
          7. The following sentence is added to the end of the new Subsection
1.20(a)(1) added to the AA by the Additional Provisions Addendum:
          “Notwithstanding the foregoing, a Participant may request distribution
of amounts in the Participant’s Account attributable to Tax Reduction Act Stock
Ownership Plan (“TRASOP”) or Payroll Stock Ownership Plan (“PAYSOP”)
contributions (and the earnings thereon) under the lump sum payment method in
shares of Employer Stock instead of cash.”
          8. A new Subsection 1.24A is added to the AA as follows:
          “1.24A Investment Direction of PAYSOP/TRASOP Accounts.
          Regardless of whether Employer Stock is listed as a Permitted
Investment Option for the remainder of a Participant’s Account under the Service
Agreement, amounts in a Participant’s Account attributable to TRASOP or PAYSOP
contributions (and the earnings thereon) may be invested in Employer Stock at
the direction of the Participant.”
Plan Number 01817
The CORPORATEplan for RetirementSM
Volume Submitter Defined Contribution Plan
01817-1281035373
© 2009 FMR LLC
All rights reserved.

-7-